NO. 07-97-0347-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      APRIL 16, 2002

                          ______________________________


                            RONNIE FREEMAN, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 96-422758; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.


                 ON REMAND FROM COURT OF CRIMINAL APPEALS


       Upon remand from the Court of Criminal Appeals, we are called upon to consider

the impact of that court’s more recent ruling in Standefer v. State, 59 S.W.3d 177

(Tex.Crim.App. 2001) upon our original opinion in this matter. For the reasons explicated,

we affirm the judgment of the trial court.
       We previously reversed the judgment and remanded the case to the trial court

because we found reversible error in the trial court’s refusal to allow the defense to

question the jury panel as to the possible effect that the fact the victim was a two-week-old

child might have on their verdict. In doing so, we relied on the court’s ruling in Maddux v.

State, 862 S.W.2d 590 (Tex.Crim.App. 1993), in which it found the trial court reversibly

erred in refusing to allow counsel to question the venire concerning potential bias in favor

of a child victim. Id. at 592.1


       Since then, the Court of Criminal Appeals has issued its opinion in Standefer in

which it overrules Maddux and attempts to delineate a test to be employed in determining

whether a particular question asked of a prospective juror attempts to bind or commit that

juror to a verdict based on a hypothetical set of facts. The court has opined that a question

is a commitment question “if one or more of the possible answers is that the prospective

juror would resolve or refrain from resolving an issue in the case on the basis of one or

more facts contained in the question.” Standefer, 59 S.W.3d at 179. Once it has been

determined whether a particular question is a commitment question, the second inquiry is

whether the question includes only the facts that lead to a valid challenge for cause. If it

does not, the question should not be allowed. Id. at 182-83.




       1
       In Maddux, the specific question asked was whether, in a hypothetical case where
there was a murder conviction and a child had died, the jury would still be able to consider
probation. Id. at 591.

                                             2
       In establishing this test, the court noted that it did not address the validity or

construction of Nunfio v. State, 808 S.W.2d 482 (Tex.Crim.App. 1991), overruled on other

grounds by Gonzales v. State, 994 S.W.2d 179 (Tex.Crim.App. 1999). Standefer, 59
S.W.3d at 181 n.12. In Nunfio, the question posed was whether the juror could be fair and

impartial if the victim was a nun, and the court determined that because the question

sought to determine potential bias or prejudice in favor of the victim by virtue of her

vocation, it was permissible.     Nunfio, 808 S.W.2d at 484-85.         The Standefer court

attempted to make a distinction between the question posed in Nunfio by finding that it did

not ask a prospective juror to resolve or refrain from resolving any issue because a juror

could be fair and still take into account the victim’s status as a nun as it might be logically

relevant to the issues or decline to do so if that status should not be controlling.

Standefer, 59 S.W.3d at 180.


       In the case at bar, counsel stated that he wished to inform the jurors that the victim

was a two-week-old child and to ask them “whether that fact would have any effect on their

verdict, whether it be on guilt-innocence or on punishment.” Thus, the dilemma with which

we are faced is whether this question, standing alone, is merely asking if the prospective

juror can be fair and unbiased or whether it is requiring the prospective juror to resolve or

refrain from resolving an issue in the case.


       A person may be challenged for cause if he has a bias or prejudice in favor of or

against the defendant. Tex. Code Crim. Proc. Ann. art. 35.16(a)(9) (Vernon 1989). The



                                               3
Court of Criminal Appeals has previously held that, even if a venire person has a bias or

prejudice, if the record as a whole shows that the venire person can set aside his

preconceptions, there is no abuse of discretion in refusing to grant a challenge for cause.

Garcia v. State, 887 S.W.2d 846, 857-58 (Tex.Crim.App. 1994), cert. denied, 514 U.S.
1005, 115 S. Ct. 1317, 131 L. Ed. 2d 198 (1995). A juror may also be challenged for cause

if he has established in his mind such a conclusion as to the guilt or innocence of the

defendant that it would influence his verdict. Tex. Code Crim. Proc. Ann. art. 35.16(a)(10)

(Vernon 1989). In that situation, the juror is to be asked whether his conclusion will

influence his verdict and if he answers in the affirmative, he shall be discharged. Id.


       Although we believe that, upon an affirmative response to the question posed,

additional questioning might reveal that the prospective juror could set aside whatever

personal prejudices he may have as a result of the victim being so young and follow the

instructions of the court and the law, or establish that the juror has not, in fact, reached a

conclusion as to guilt or innocence, the new rule set out by the Court of Criminal Appeals

does not appear to permit the initial question. If the fact the victim is a two-week-old child

will “affect” the verdict either on guilt, innocence or as to punishment, the question would

presumably require as a possible answer that the prospective juror resolve or refrain from

resolving an issue in the case.




                                              4
       Therefore, in line with our understanding of the court’s holding in Standefer, we find

no reversible error in the trial court refusing to allow the defense to ask the question

posed. We thus overrule appellant’s first issue.


       In our original opinion, we did not address appellant’s remaining two issues

because of our disposition of appellant’s first issue. We are now called upon to address

those issues in which appellant complains the trial court erred in misdirecting the jury in

the jury charge and improperly admitting evidence of a juvenile conviction. In his second

issue, appellant argues that paragraph 2 of the second count of the indictment, which

purports to allege felony murder, is defective because it does not specify a perpetrator or

a date within the limitations period. Therefore, he contends, because the trial court

charged the jury on felony murder and they returned a general verdict, they may have

returned a verdict on an invalid indictment paragraph.


       The State responds that article 21.24(c) of the Code of Criminal Procedure provides

that a count is sufficient if any one of its paragraphs is sufficient.      Thus, because

paragraphs 1 and 3 of the second count are sufficient in alleging a perpetrator and a date,

so is paragraph 2. Furthermore, it argues, appellant has waived his complaint because

he did not object before the date of trial by filing a motion to quash the indictment.2




       2
        Appellant objected to the indictment during the pretrial hearing immediately prior
to the commencement of trial.

                                             5
      While appellant asserts that a defect in one count may not be cured by

incorporating the allegations of another count of the indictment by reference, the State is

not contending that any defects in paragraph 2 are cured by the allegations in another

count, but by the allegations in other paragraphs of the same count in which appellant is

named as the perpetrator and the date of July 2, 1996, is set forth as the offense date.

Article 21.24 of the Code of Criminal Procedure provides:


       (a) Two or more offenses may be joined in a single indictment, information,
       or complaint, with each offense stated in a separate count, if the offenses
       arise out of the same criminal episode, as defined in Chapter 3 of the Penal
       Code.

       (b) A count may contain as many separate paragraphs charging the same
       offense as necessary, but no paragraph may charge more than one offense.

       (c) A count is sufficient if any one of its paragraphs is sufficient. An
       indictment, information, or complaint is sufficient if any one of its counts is
       sufficient.


Tex. Code Crim. Proc. Ann. art. 21.24 (Vernon 1989).


       A count charges the offense itself and a paragraph is a portion of the count which

charges the method of committing the offense. Helmus v. State, 397 S.W.2d 437, 439-40

(Tex.Crim.App. 1965); Renfro v. State, 827 S.W.2d 532, 535 (Tex.App.--Houston [1st Dist.]

1992 , pet. ref’d); Romine v. State, 722 S.W.2d 494, 500-01 (Tex.App.--Houston [14th Dist.]

1986, pet. denied). In this instance, the State waived the first count and proceeded only

on the second count of the indictment. In that count, in three separate paragraphs, the

State alleged that appellant (1) with intent to cause serious bodily injury to an individual


                                             6
committed an act clearly dangerous to human life by striking the victim about the head and

body with a hard object being his hand thereby causing death, (2) while in the course of

the commission of the felony offense of injury to a child committed an act clearly

dangerous to human life by striking the victim with a hard object being his hand and hands

and by shaking him thereby causing death, and (3) with intent to cause serious bodily

injury committed an act clearly dangerous to human life by striking the victim with a hard

object being his hand and hands and by shaking the victim thereby causing death. These

are three different methods of committing the offense of murder. See Tex. Pen. Code Ann.

§ 19.02(b) (Vernon 1994).


         We do not believe the indictment was defective by its failure to allege the

perpetrator and date in paragraph 2, since those items are presented in the other

paragraphs of the same count. Even if the indictment was defective, appellant failed to

object to the defect, error, or irregularity of form or substance before the date on which the

trial on the merits commences. See Tex. Code Crim. Proc. Ann. art. 1.14(b) (Vernon Supp.

2002).


         Appellant appears to concede that article 21.24 may save the indictment from a

motion to quash based on a defective paragraph; however, he posits that the court still

may not charge the jury on the defective paragraph. In support, he relies on Cumbie v.

State, 578 S.W.2d 732 (Tex.Crim.App. 1979), overruled on other grounds by Almanza v.

State, 686 S.W.2d 157 (Tex.Crim.App. 1984), in which the court held that the charge may



                                              7
not authorize conviction on a theory not alleged in the indictment because it would permit

conviction on proof different from that required to prove the allegations in the indictment.

Id. at 734. However, in this instance, the only difference in the proof required to prove the

allegations in the indictment with respect to felony murder and those in the charge are the

identity of appellant and the date of the offense. Moreover, the other two paragraphs in

the count, which alleged different means of committing the same offense of murder and on

which the jury was also charged, provided those facts. Appellant’s second issue is

overruled.


       In his third issue, appellant claims error on the part of the trial court in admitting

evidence during the punishment phase of an adjudication of juvenile delinquency by

commission of a misdemeanor. The gist of appellant’s argument is that article 37.07 § 3(i)

of the Code of Criminal Procedure does not permit the introduction of evidence of an

adjudication for conduct that is a violation of a misdemeanor punishable by confinement

in jail if the conduct upon which the adjudication is based occurred prior to January 1,

1996. Because appellant’s delinquent conduct occurred in 1992, he thus claims error on

the part of the trial court.


       To preserve a complaint for review, the record must show that the complaint was

made to the trial court by a timely request, objection, or motion that stated the grounds for

the ruling with sufficient specificity to make the trial court aware of the complaint unless

the specific grounds are apparent from the context. Tex. R. App. P. 33.1(a)(a). At the time



                                             8
the evidence was offered, there was no objection on the part of appellant. In fact,

appellant specifically stated that he had no objection to the introduction of the evidence.

Therefore, he has failed to preserve any complaint for review, and his third issue is

overruled.


       In summary, we overrule all of appellant’s issues and, having found no reversible

error, affirm the judgment of the trial court.



                                                     John T. Boyd
                                                      Chief Justice

Publish.




                                                 9
                                   NO. 07-97-0347-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 16, 2002
                          ______________________________

                                   RONNIE FREEMAN,

                                                         Appellant
                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 96-422758; HON. JIM BOB DARNELL, PRESIDING
                        _______________________________

                 ON REMAND FROM COURT OF CRIMINAL APPEALS

Before BOYD, C.J., and QUINN and REAVIS, J.J.

                                          Dissent

       I respectfully dissent and conclude that the court’s original opinion drafted by Chief

Justice Boyd was and is correct. In sum, the trial court erred in prohibiting appellant from

assessing whether the potential jurors could be fair and unbiased (as required by law)

irrespective of the age of the victim. Furthermore, the recent opinion by a bare majority

of the court in Standefer v. State, 59 S.W.3d 177 (Tex. Crim. App. 2001) does not
persuade me otherwise. Rather it reinforces my conclusion. Admittedly, that writing

purports to establish a bright-line rule to be applied when determining whether a question

propounded to the jury venire constitutes an impermissible commitment question. I too

admit that it overruled precedent of the Court of Criminal Appeals, i.e. Maddux v. State,

862 S.W.2d 590 (Tex. Crim. App. 1993), upon which we relied in issuing our original

opinion and judgment. Yet, in remanding the cause before us “for reconsideration in light

of Standefer,” the Court of Criminal Appeals did not say that our original opinion and

judgment were wrong. Nor did it purport to suggest that it believed that Standefer required

a different result.3 Instead, I read it as obligating me to conclude as I do.

        In Standefer, the court did not purport to affect the need for fair and impartial juries.

Rather, it sought to further regulate the procedure utilized to assess partiality and bias.

And, in doing so, it acknowledged that not all commitment queries propounded during voir

dire are impermissible. Instead, the propriety of the question depends upon two criteria,

according to the court. The first concerns whether the question is one actually seeking

some commitment from the prospective juror; that is, it must seek a commitment from the

potential jurors to act in a certain manner depending upon their resolution of the factual

hypotheticals contained in the question. Standefer v. State, 59 S.W.3d at 183. The

second involves whether the inquiry includes facts other than those necessary to develop




        3
         If it had so thought, precious judicial resource could have been conserved had the higher court simply
addressed and resolved the dispute itself.

                                                     11
or establish a valid basis to challenge the respondent for cause. Id.4 With this said, I turn

to the circumstances at bar.

         The question appellant endeavored to ask is contained in a bill of exception

developed before the trial court. As illustrated by that bill, appellant “wished to inform the

jurors that the victim . . . was a two-week old child” and “wanted to ask [them] . . . whether

that fact would have any affect on their verdict, whether it be on guilt-innocence or on

punishment.” Obvious from this is appellant’s reason for asking the question. He simply

wanted to know 1) whether the jurors could remain fair and unbiased and 2) follow the law,

despite the victim’s age. It goes without saying that both the State and defendant were

and are entitled to fair and impartial jurors capable of following the law and overcoming

personal bias and prejudice. See Dinkins v. State, 894 S.W.2d 330, 344-45 (Tex. Crim.

App. 1995) (stating that a venireman is subject to challenge by either the State or

defendant if he is unable to follow the law); Ransom v. State, 630 S.W.2d 904, 908 (Tex.

App.–Amarillo 1982, pet. ref’d.) (recognizing that litigants in a criminal proceeding are

guaranteed a fair and impartial jury). And, appellant wanted to assure that the body

adjudging him met that criteria.




         4
            In other words, asking the jury to commit to acting in a certain way is not wrong if “one . . . “possible
answer[]” renders the jury subject to removal for cause, and only those facts needed to arrive at that particular response
are included in the question. Standefer v. State, 59 S.W.3d 177, 180 (Tex. Crim. App. 2001) (emphasis added).
Though the application of this test appears easy when describing it, one must recall the old adage about not judging
books by their covers. Yet, I need not delve into the myriad of situations in which the application of the rule is hardly
facile. It is sufficient to refer to the majority and dissenting opinions in Standefer and the concurring opinion rendered
by two judges on the Court of Criminal Appeals in the case at bar to understand that not all is as it seems when it
comes to commitment questions.

                                                           12
         Next, I assume arguendo that asking veniremen whether the age of the victim could

affect their decision viz-a-viz guilt or punishment is a commitment question. Indeed, some

could possibly say that it constitutes effort to “set the hypothetical parameters for [the

juror’s] . . . decision making,” and, that is all the Standefer majority required to satisfy the

first prong of the test. Id. at 180. Instead, my focus lies upon three other indicia. They

are: 1) a possible answer to the question; 2) the relationship of the answer to the

respondent’s ability to legally serve on a jury; and, 3) whether the facts mentioned in the

query were solely those needed to render the venireman objectionable. As to the possible

answer to the question, it is “yes.” Next, in answering “yes,” the venireman reasonably

indicates, at the very least, that the age of the victim could be influential or determinative

in assessing guilt, as opposed to the evidence of guilt or the State’s satisfaction of its

burden to prove guilt. And, once the venireman so indicates, he has rendered himself

subject to challenge for cause. Again, jurors must follow the law, which law requires that

they convict only if the State has presented evidence establishing, beyond reasonable

doubt, each element of the crime.                    See Gray v. State, 51 S.W.3d 856, 860 (Tex.

App.–Texarkana 2001, pet. granted). Factors irrelevant to guilt, such as a victim’s age,

ethnicity, sex, sexual preference, religion or the like, cannot generally form the basis of a

decision to convict.5 Lastly, the only fact mentioned in the question, i.e. the victim being

two-weeks old, is the very fact needed to determine whether the venire member is barred

from serving on the jury.


         5
           I say “generally” for there may be situations wherein race, sex, or the like are elemental to conviction, such
as in statutory “hate” crimes.

                                                          13
         Thus, before us we have a situation wherein a possible answer to the question

would provide basis to remove the respondent from the jury and the facts mentioned in the

question do not exceed those needed to establish the grounds for challenge. Moreover,

this question differs little from one approved in Standefer that involved nuns. There, the

court found nothing wrong with asking “‘[I]f the victim is a nun, could [the prospective juror]

be fair and impartial?’” Standefer v. State, 59 S.W.3d 180. Here, and though his question

was worded differently, appellant too wanted to know if the jurors could be fair and

impartial despite a characteristic of the victim, that characteristic being age.6 In sum, the

question before us not only likens to one found permissible in Standefer, it falls outside the

boundaries of an impermissible commitment inquiry as those boundaries are defined in

that same case.

         For these reasons, I respectfully dissent and reaffirm the conclusion and judgment

this same panel reached when the cause was originally submitted.



                                                                                     Brian Quinn
                                                                                       Justice

         6
           That appellant may not have explicitly used the words “fair,” “unbiased,” “impartial” or the like in his
question does not control the outcome of the appeal. This is so for several reasons. First, it was and is clear that he
was attempting to assess the potential jurors’ ability to be fair and unbiased. Given this clarity of purpose, I hesitate
to substitute form over substance, that is, pretermit inquiry into potential bias and prejudice merely because the question
failed to contain a particular word. See Dowling v. State, 926 S.W.2d 752, 754 (Tex. App.–Amarillo 1996, pet. ref’d)
(noting that one should avoid placing form over substance). Second, in ruling as it did, the trial court prevented
appellant from delving into the topic of bias, partiality, and the potential impact the victim’s age alone would have on
the juror’s decision-making process. And, it did so because it “disagree[d]” with the notion that “killing a two-week
old baby” may offend some more than killing an older victim. Though killing in general irrespective of the victim’s
age could indeed be considered offensive, the appellant was entitled to assess whether the youthfulness of the victim
at bar would alone be influential or determinative of guilt in the minds of some jurors. And, the court did not prohibit
appellant from doing so because of the question asked but because it did not think it was a proper subject of inquiry.



                                                           14
Publish.




           15